Mr. JUSTICE TRAPP dissenting: The precise issue raised here has been decided by the Illinois Supreme Court in People v. Richardson, 43 Ill.2d 318, 253 N.E.2d 420. It is not the province of this court to overrule either that decision or the provisions of Supreme Court Rule 402. People v. Billingsley, 97 Ill.App.2d 54, 239 N.E.2d 475. It further appears that the asserted constitutional issue was neither raised before, nor passed upon, by the trial court. Under the rule of People v. Luckey, 42 Ill.2d 115, 245 N.E.2d 769 and People v. English, 31 Ill.2d 301, 201 N.E.2d 454, such issue is not properly the subject of review here. The trial court should be affirmed.